         Case 1:19-bk-10768                 Doc 39   Filed 09/30/20 Entered 09/30/20 17:07:39                             Desc Main
                                                     Document     Page 1 of 9
Fill in this information to identify the case

Debtor 1 Danny Washington AKA Daniel Washington

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of OH
                                                                            (State)
Case number 19-10768


Official Form 410S1
Notice of Mortgage Payment Change                                                                                               12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                              U.S. Bank Trust National Association, as
                              Trustee of BKPL Series I Trust, by and through
                              its mortgage servicing agent Rushmore Loan
Name of creditor              Management Services, LLC                                Court claim no. (if known)            5
                                                                                      Date of payment change
Last four digits of any number                                                        Must be at least 21 days after date of        10/1/2020
you use to identify the debtor's                                                      this notice
account:                               4968
                                                                                      New total payment:
                                                                                      Principal, interest, and escrow, if any       $499.82
Part 1:           Escrow Account Payment Adjustment

 1.    Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $235.91      New escrow payment:      $215.43

Part 2:           Mortgage Payment Adjustment

 2.    Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                             %           New interest rate:                                    %

           Current principal and interest payment: $                      New principal and interest payment: $

Part 3:           Other Payment Change




19-030455_JDD1
       Case 1:19-bk-10768             Doc 39     Filed 09/30/20 Entered 09/30/20 17:07:39                    Desc Main
                                                 Document     Page 2 of 9
 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




19-030455_JDD1
          Case 1:19-bk-10768                  Doc 39        Filed 09/30/20 Entered 09/30/20 17:07:39             Desc Main
                                                            Document     Page 3 of 9

Debtor 1        Danny Washington AKA Daniel Washington                                                                        Case
number (if known) 19-10768
           First Name                      Middle Name        Last Name



Part 4:              Sign Here

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
 number.
 Check the appropriate box.
          I am the creditor.
          I am the creditor's authorized agent.

 I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
 knowledge, information, and reasonable belief.

                 /s/ Adam B. Hall                                                     09/30/2020
 X                                                                         Date
     Signature

 Print:                        Adam B. Hall                                Title   Attorneys for Creditor

 Company                 Manley Deas Kochalski LLC

 Address                 P.O. Box 165028
                        Number             Street

                         Columbus, OH 43216-5028
                        City                        State       ZIP Code

 Contact phone            614-220-5611                                     Email    amps@manleydeas.com




In instances where the borrower has been harmed due to a missed/late payment change notice, creditor
will provide a credit to the borrower for each payment that came due that was affected by the missed/late
payment change notice.




19-030455_JDD1
Case 1:19-bk-10768       Doc 39     Filed 09/30/20 Entered 09/30/20 17:07:39          Desc Main
                                    Document     Page 4 of 9



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Payment Change was served

electronically on the date of filing through the court's ECF System on all ECF participants

registered in this case at the email address registered with the court:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Margaret A Burks, 600 Vine Street, Suite 2200, Cincinnati, OH 45202,
   cincinnati@cinn13.org

   R. Michael Smith, Attorney for Danny Washington AKA Daniel Washington, 4050 Executive
   Park Drive, Suite 450, Cincinnati, OH 45241, michael@rmsbankruptcy.com

                                        30 2020 addressed to:
and by ordinary U.S. mail on September ___,

   Danny Washington AKA Daniel Washington, 1670 Gellenbeck Street, Cincinnati, OH 45205



                                                            /s/ Adam B. Hall




19-030455_JDD1
                    Case 1:19-bk-10768                  Doc 39        Filed 09/30/20 Entered    09/30/20
                                                                                        ANTICIPATED      17:07:39
                                                                                                    ESCROW           Desc Main
                                                                                                           ACCOUNT DISBURSEMENTS
                           Rushmore Loan Management Services          Document     Page COUNTY
                                                                                        5 of 9 TAX                      $1,292.04
                           P.O. Box 55004                                                            HAZARD INS                                      $1,293.00
                           Irvine, CA 92619



           ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
           AND CHANGE OF PAYMENT NOTICE PREPARED FOR:

               Loan Number:  Redacted
___            Analysis Date: 09/24/2020

___                                                                                                  NEW MONTHLY PAYMENT IS AS FOLLOWS:
                                                                                                     Principal and Interest                             $284.39
                                                                                                     Required Escrow Payment                            $215.43
                    DANNY WASHINGTON                                                                                                                       $.00
                                                                                                     Shortage/Surplus Spread
                    C/O R MICHAEL SMITH                                                                                                                    $.00
                                                                                                     Optional Program Payment
___                 1670 GELLENBECK   ST                                                                                                                   $.00
                                                                                                     Buydown or Assistance Payments
                    CINCINNATI  OH   45205-1004                                                                                                            $.00
                                                                                                     Other

                 RedactedRedacted                                                                     TOTAL MONTHLY PAYMENT
                                                                                                      NEW PAYMENT EFFECTIVE DATE:
                                                                                                                                                      $499.82
                                                                                                                                                   10/01/2020



           FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN DISCHARGED IN
           BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS NOT AN ATTEMPT TO COLLECT A DEBT.
           PLEASE NOTE THAT EVEN IF YOUR DEBT HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO
           LONGER PERSONALLY LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW,
           PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.

           Rushmore Loan Management Services has completed an analysis of the escrow account. We have adjusted the mortgage payment to reflect changes
           in the real estate taxes and/or property insurance. The escrow items to be disbursed from the account are itemized above. If you have questions
           regarding this analysis, please write to our Customer Service Department at Rushmore Loan Management Services, P.O. Box 55004, Irvine, CA
           92619, or call toll-free 1-888-504-6700.
           In the event you utilize a third party to remit your payments, please inform them of the effective date of any change in your payment.

                                              ANNUAL ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR
           This is an estimate of activity in the escrow account during the coming year based on payments anticipated to be made from the account.
                              PAYMENTS TO                                         PAYMENTS FROM                                         ESCROW ACCOUNT
Redacted                    ESCROW ACCOUNT                                        ESCROW ACCOUNT                                             BALANCE
Redacted                                               MIP/PMI         TAXES           FLOOD           HAZ. INS.         SPECIAL     PROJECTED     REQUIRED
Redacted      MONTH
Redacted
Redacted      STARTING BALANCE                                                                                                       $1051.41            $215.31
Redacted      OCT   20               $215.43                                                                                         $1266.84            $430.74
Redacted      NOV   20               $215.43                                                                                         $1482.27            $646.17
Redacted      DEC   20               $215.43                                                                                         $1697.70            $861.60
Redacted      JAN   21               $215.43                        $646.02                                                          $1267.11            $431.01
Redacted      FEB   21               $215.43                                                                                         $1482.54            $646.44
Redacted      MAR   21               $215.43                                                                                         $1697.97            $861.87
              APR   21               $215.43                                                                                         $1913.40           $1077.30
              MAY   21               $215.43                                                                                         $2128.83           $1292.73
              JUN   21               $215.43                        $646.02                                                          $1698.24            $862.14
              JUL   21               $215.43                                                                                         $1913.67           $1077.57
              AUG   21               $215.43                                                        $1293.00                          $836.10              $0.00 *
              SEP   21               $215.43                                                                                         $1051.53            $215.43

            *Indicates a projected low       point of      $836.10    . Under the mortgage contract, state or federal law, the lowest                     monthly
            balance should not exceed               $.00. The difference   between the projected   low point and the amount required                      is $1,625.17   .
            This is the surplus.




                     Please keep this statement for comparison with the actual activity in your account at the end of the next escrow accounting computation year.


                IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN THAT YOU
                ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS WAS CALCULATED
                BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT ACCORDING TO THE TERMS OF THE
                NOTE AND MORTGAGE/DEED OF TRUST. IF THE ACCOUNT IS BEHIND, IN DEFAULT, OR IN
                BANKRUPTCY, THIS ANALYSIS MAY NOT REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE
                TERMS OF A BANKRUPTCY PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND
                THE SURPLUS IS $50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS,
                PROVIDED THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
                TRUST.




           LOAN NUMBER:      Redacted                                                                              SURPLUS AMOUNT:                 $1,625.17

           NAME: DANNY WASHINGTON


           IF THERE ARE ENOUGH FUNDS IN THE ACCOUNT TO DISBURSE THE PROJECTED OVERAGE AND THE ACCOUNT
           IS CURRENT, THEN THE REFUND WILL BE MAILED TO YOU WITHIN 30 DAYS.
       Case 1:19-bk-10768             Doc 39      Filed 09/30/20 Entered 09/30/20 17:07:39 Desc Main
Loan Number:   Redacted                           Document     Page 6 ofName:
                                                                         9 DANNY WASHINGTON
                  ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY
This is a statement of actual activity in the escrow account from 03/2020       through 09/2020.   Last year's projections    are
next to the actual activity. The most recent mortgage payment was         $520.30    of which    $235.91   went to the escrow
account and the remainder of        $284.39     went towards the mortgage loan. An asterisk (*) indicates a difference     between
a projected   disbursement and actual activity.
            PAYMENTS TO ESCROW ACCOUNT          PAYMENTS FROM ESCROW ACCOUNT                                 ESCROW BALANCE COMPARISON
                 PROJECTED      ACTUAL               PROJECTED         ACTUAL              DESCRIPTION            PROJECTED           ACTUAL
MONTH
STARTING BAL.                                                                                                      $752.37           $824.54
 MAR   20       $235.91                *                                                                           $988.28           $824.54
 APR   20       $235.91                *                                                                          $1224.19           $824.54
 MAY   20       $235.91        $514.52*                                                                           $1460.10          $1339.06
 JUN   20       $235.91        $235.91               $405.77        $405.15*                COUNTY/PARIS          $1290.24          $1169.82
 JUN   20                                            $241.06        $240.87*                COUNTY/PARIS          $1049.18           $928.95
 JUL   20       $235.91        $235.91                             $1293.00*                HAZARD INS.           $1285.09           $128.14-
 AUG   20       $235.91        $235.91             $1521.00                *                HAZARD INS.              $0.00           $107.77
 SEP   20       $235.91        $943.64*                                                                            $235.91          $1051.41

Last year, we anticipated that payments from the escrow       account would be made during this period totaling             $2,830.90.
The lowest monthly balance should not have exceeded              $.00, the lowest amount required by the mortgage           contract, state
or federal law.

OVER THIS PERIOD, AN ADDITIONAL               $.00 WAS     DEPOSITED INTO THE ESCROW ACCOUNT FOR INTEREST ON ESCROW.

The actual lowest monthly balance was less than              $.00. The items with    an asterisk on the account   history   may
explain this, if you would like a further explanation,   please call our toll-free   number:    1-888-504-6700.
         Case 1:19-bk-10768   Doc 39   Filed 09/30/20 Entered 09/30/20 17:07:39   Desc Main
                                       Document     Page 7 of 9




___
___

___




___




      Redacted
Case 1:19-bk-10768   Doc 39   Filed 09/30/20 Entered 09/30/20 17:07:39   Desc Main
                              Document     Page 8 of 9
Case 1:19-bk-10768     Doc 39      Filed 09/30/20 Entered 09/30/20 17:07:39    Desc Main
                                   Document     Page 9 of 9


                P.O. Box 55004                      ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                Suite 100
                Irvine, CA 92619

                www.rushmorelm.com




FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN
DISCHARGED IN BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS
NOT AN ATTEMPT TO COLLECT A DEBT. PLEASE NOTE THAT EVEN IF YOUR DEBT
HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO LONGER PERSONALLY
LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAY,
PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.


IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN
THAT YOU ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS
WAS CALCULATED BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT
ACCORDING TO THE TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST. IF THE
ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS ANALYSIS MAY NOT
REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY
PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS
$50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED
THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
TRUST.

*If there is an amount listed in the “Actual” column under Payments To Escrow Account on
Page 2 above, then this is the assumption that was made and indicates the amount that
would have been paid into escrow for a contractually current loan. This number does not
represent payments that were actually made by you. As discussed above, these escrow
calculations are calculated based on an assumption that the account would be current
according to the terms of the note and mortgage/deed of trust.
